    Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 1 of 33


                                                                                   CLOSED,CASREF
                           U.S. DISTRICT COURT
         U.S. District Court, Western District of New York (Buffalo)
       CRIMINAL DOCKET FOR CASE #: 1:15−cr−00179−FPG−HKS−1

Case title: USA v. Gardner                                 Date Filed: 09/24/2015
                                                           Date Terminated: 08/10/2018

Assigned to: Hon. Frank P. Geraci,
Jr.
Referred to: Hon. H. Kenneth
Schroeder, Jr

Defendant (1)
Donald Gardner, Jr.                  represented by Frank Richard Passafiume
TERMINATED: 08/10/2018                              Federal Public Defender
                                                    300 Pearl Street
                                                    Suite 200
                                                    Buffalo, NY 14202
                                                    716−551−3341
                                                    Fax: 716−551−3346
                                                    Email: frank.passafiume@fd.org
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Public Defender Appointment

Pending Counts                                     Disposition
18:2252A.F and 18:2252(A)(b)(2)                    Defendant is sentenced on Count 1 of the
ACTIVITIES RELATING TO                             Superseding Information to 24 months to the
MATERIAL CONTAINING                                Bureau of Prisons with a period of 5 years
CHILD PORNOGRAPHY                                  supervised release. While on supervised release
(1s)                                               defendant shall comply with the conditions of
                                                   home detention with EMS and GPS monitoring for
                                                   a period of 6 months. The Court imposes several
                                                   conditions of release including to enroll and attend
                                                   mental health intervention for sex offenders.
                                                   Defendant shall have no contact with children
                                                   under the age of 18, excluding biological or
                                                   adopted children, that he register under the sex
                                                   offender registry wherever he may reside, work, or
                                                   attend school, that defendant submit to polygraph
                                                   testing to the extent that testing is required by
                                                   treatment and to submit to periodic polygraph
                                                   testing; submission to DNA sample and submission
                                                   to search condition. The Court orders that
                                                   Probation can monitor any of defendant's computer
                                                   devices; Court orders no restitution. Due to
                                                   defendant's indigence, Court will not impose the
                                                                                                          1
    Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 2 of 33


                                           $5,000 victim assessment. Court orders a $100
                                           special assessment fee. Court advises defendant of
                                           his rights regarding appeal. Government moves to
                                           dismiss the Indictment. Court grants dismissal.
                                           Defendant remanded.

Highest Offense Level (Opening)
Felony

Terminated Counts                          Disposition
18:2251.F and 2251(e)SEXUAL
EXPLOITATION OF CHILDREN                   Dismissed
(1−3)
18:2252A.F and 2252(b)_(1)
ACTIVITIES RELATING TO
MATERIAL CONTAINING                        Dismissed
CHILD PORNOGRAPHY
(4)
18:2252A.F and 2252A(b)(2)
ACTIVITIES RELATING TO
MATERIAL CONTAINING                        Dismissed
CHILD PORNOGRAPHY
(5)

Highest Offense Level
(Terminated)
Felony

Complaints                                 Disposition
None



Plaintiff
USA                                 represented by Douglas A. Penrose
                                                   U.S. Attorney's Office
                                                   Federal Centre
                                                   138 Delaware Avenue
                                                   Buffalo, NY 14202
                                                   716−843−5868
                                                   Fax: 716−551−3052
                                                   Email: douglas.penrose@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Marie P. Grisanti
                                                  U.S. Attorney's Office

                                                                                                2
   Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 3 of 33


                                                            Federal Centre
                                                            138 Delaware Avenue
                                                            Buffalo, NY 14202
                                                            716−843−5818
                                                            Fax: 716−551−3052
                                                            Email: marie.grisanti@usdoj.gov
                                                            TERMINATED: 10/21/2015
                                                            Designation: government attorney

                                                            Mary C. Baumgarten
                                                            U.S. Attorney's Office
                                                            Federal Centre
                                                            138 Delaware Avenue
                                                            Buffalo, NY 14202
                                                            716−843−5864
                                                            Fax: 716−551−3250
                                                            Email: mary.catherine.baumgarten@usdoj.gov
                                                            TERMINATED: 05/09/2018
                                                            Designation: Retained

Date Filed   #   Page Docket Text
09/24/2015   1        SEALED INDICTMENT as to Donald Gardner, Jr (1) count(s) 1−3, 4, 5.
                      (DLC) (Entered: 09/25/2015)
10/01/2015            Case unsealed as to Donald Gardner, Jr.. (DLC) (Entered: 10/02/2015)
10/01/2015            TEXT ORDER OF REFERRAL Hon. H. Kenneth Schroeder, Jr, United States
                      Magistrate Judge, is hereby designated to act in this case as follows:All
                      pre−trial matters in this case are referred to the above−named United States
                      Magistrate Judge, including all pre−trial matters that a Magistrate Judge may
                      hear and determine pursuant to 28 U.S.C. Section 636(b)(1)(A), and those
                      which a Magistrate Judge may hear and thereafter file a report and
                      recommendation for disposition pursuant to Section 636(b)(1)(B).All
                      procedural aspects of matters properly before the Magistrate Judge under this
                      Order, including scheduling and the filing of briefs or other supporting material,
                      shall be determined by the Magistrate Judge.All motions or applications shall
                      be filed with the Clerk and made returnable before the Magistrate Judge. IT IS
                      SO ORDERED. Signed by Hon. H. Kenneth Schroeder, Jr on 10/1/2015. (DLC)
                      (Entered: 10/05/2015)
10/01/2015   3        SCHEDULING ORDER as to Donald Gardner, Jr.: Discovery completed by
                      11/13/2015; Motions due by 12/18/2015; Responses due by 1/22/2016; Oral
                      Argument set for 2/3/2016 at 10:00 AM before the Hon. H. Kenneth Schroeder
                      Jr. Signed by Hon. H. Kenneth Schroeder, Jr. on 10/1/15.(LMG) (Entered:
                      10/05/2015)
10/01/2015   4        CJA 23 Financial Affidavit by Donald Gardner, Jr. (LMG) (Entered:
                      10/05/2015)
10/02/2015   2        ARREST Warrant Returned. Executed on 10/1/2015 in case as to Donald
                      Gardner, Jr. (CMD) (Entered: 10/02/2015)
10/05/2015

                                                                                                           3
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 4 of 33



                   Minute Entry for proceedings held before Hon. H. Kenneth Schroeder, Jr:
                   Arraignment as to Donald Gardner Jr. (1) Count 1−3,4,5 held on 10/1/2015.

                   Defendant waived reading of Indictment and entered plea of not guilty to
                   charges contained therein.

                   Court advised defendant of his rights, including the right to counsel. Defendant
                   requested assigned counsel. Defendant sworn, questioned and found eligible.
                   AFPD Frank Passafiume assigned.

                   Government moved for detention. AFPD Frank Passafiume moved for
                   defendant's release. Court denied government's motion, ordered defendant
                   released and imposed terms and conditions of his release. Defendant to be
                   placed on electronic monitoring with curfew. Defendant remanded to the
                   custody of the U.S. Marshals Service until USPO in the Northern District of
                   New York has approved defendant's residence for electronic monitoring.

                   Dates established for the issuance of a Scheduling Order. Time excluded as to
                   Donald Gardner, Jr. from 10/1/2015 to 12/18/2015 for purposes of the STA
                   pursuant to Title 18 USC 3161(h)(7)(A) and (h)(7)(B)(iv).

                   Appearances by AUSA Marie Grisanti; AFPD Frank Passafiume with
                   defendant; USPO Jaclyn Sainsbury. (Court Reporter FTR Gold.)(LMG)
                   (Entered: 10/05/2015)
10/14/2015    5    ORDER Setting Conditions of Release. Signed by Hon. H. Kenneth Schroeder,
                   Jr. on 10/1/15.(LMG) (Entered: 10/14/2015)
10/20/2015    6    NOTICE OF ATTORNEY APPEARANCE Mary C. Baumgarten appearing for
                   USA. [Removing AUSA Marie P. Grisanti] (Baumgarten, Mary) (Entered:
                   10/20/2015)
10/21/2015         Attorney update in case as to Donald Gardner, Jr. Attorney Marie P. Grisanti
                   terminated. (DLC) (Entered: 10/21/2015)
12/14/2015    7    CONSENT TO MODIFY CONDITIONS OF RELEASE as to Donald Gardner,
                   Jr. Signed by Hon. H. Kenneth Schroeder, Jr. on 12/14/15.(LMG) (Entered:
                   12/14/2015)
12/17/2015    8    First MOTION for Extension of Time to File Pretrial Motions by Donald
                   Gardner, Jr. (Passafiume, Frank) (Entered: 12/17/2015)
12/18/2015    9    TEXT ORDER granting 8 Motion for Extension of Time to File Pretrial
                   Motions as to Donald Gardner Jr. (1). Amended Scheduling Order to be issued.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder, Jr. on
                   12/18/15.(LMG) (Entered: 12/18/2015)
12/18/2015   10    AMENDED SCHEDULING ORDER as to Donald Gardner, Jr.: Motions due
                   by 2/19/2016; Responses due by 3/18/2016; Oral Argument set for 3/30/2016 at
                   10:00 AM before the Hon. H. Kenneth Schroeder Jr. Time excluded from
                   12/18/2015 until 2/19/2016 for purposes of the Speedy Trial Act pursuant to
                   Title 18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Signed by Hon. H.
                   Kenneth Schroeder, Jr. on 12/18/15.(LMG) (Entered: 12/18/2015)
02/18/2016   11
                                                                                                      4
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 5 of 33



                   Second MOTION for Extension of Time to File Pretrial Motions by Donald
                   Gardner, Jr. (Passafiume, Frank) (Entered: 02/18/2016)
02/19/2016   12    TEXT ORDER granting 11 Motion for Extension of Time to File Pretrial
                   Motions as to Donald Gardner Jr. (1). Amended Scheduling Order to be issued.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder, Jr. on
                   2/19/2016.(LMG) (Entered: 02/19/2016)
02/19/2016   13    AMENDED SCHEDULING ORDER as to Donald Gardner, Jr.: Motions due
                   by 4/22/2016; Responses due by 5/6/2016; Oral Argument set for 5/11/2016 at
                   10:00 AM before the Hon. H. Kenneth Schroeder Jr. Time excluded from
                   2/19/2016 until 4/22/2016 for purposes of the Speedy Trial Act pursuant to
                   Title 18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Signed by Hon. H.
                   Kenneth Schroeder, Jr. on 2/19/2016.(LMG) (Entered: 02/19/2016)
04/21/2016   14    Third MOTION for Extension of Time to File Pretrial Motions by Donald
                   Gardner, Jr. (Passafiume, Frank) (Entered: 04/21/2016)
04/22/2016   15    TEXT ORDER granting 14 Motion for Extension of Time to File Pretrial
                   Motions as to Donald Gardner Jr. (1). Amended Scheduling Order to be issued.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder, Jr. on
                   4/22/2016.(LMG) (Entered: 04/22/2016)
04/22/2016   16    AMENDED SCHEDULING ORDER as to Donald Gardner, Jr.: Motions due
                   by 6/24/2016; Responses due by 7/8/2016; Oral Argument set for 7/14/2016 at
                   10:30 AM before the Hon. H. Kenneth Schroeder Jr. Time excluded from
                   4/22/2016 until 6/24/2016 for purposes of the Speedy Trial Act pursuant to
                   Title 18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Signed by Hon. H.
                   Kenneth Schroeder, Jr. on 4/22/2016.(LMG) (Entered: 04/22/2016)
06/24/2016   17    Fourth MOTION for Extension of Time to File Pretrial Motions by Donald
                   Gardner, Jr. (Passafiume, Frank) (Entered: 06/24/2016)
06/24/2016   18    TEXT ORDER granting 17 Motion for Extension of Time to File Pretrial
                   Motions as to Donald Gardner Jr. (1). Amended Scheduling Order to be issued.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder, Jr. on
                   6/24/16.(LMG) (Entered: 06/24/2016)
06/24/2016   19    AMENDED SCHEDULING ORDER as to Donald Gardner, Jr.: Motions due
                   by 8/26/2016; Responses due by 9/9/2016; Oral Argument set for 9/21/2016 at
                   11:00 AM before the Hon. H. Kenneth Schroeder Jr. Time excluded from
                   6/24/2016 until 8/26/2016 for purposes of the Speedy Trial Act pursuant to
                   Title 18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Signed by Hon. H.
                   Kenneth Schroeder, Jr. on 6/24/2016.(LMG) (Entered: 06/24/2016)
08/25/2016   20    Fifth MOTION for Extension of Time to File Pretrial Motions by Donald
                   Gardner, Jr. (Passafiume, Frank) (Entered: 08/25/2016)
08/25/2016   21    TEXT ORDER granting 20 Motion for Extension of Time to File Pretrial
                   Motions as to Donald Gardner Jr. (1). Amended Scheduling Order to be issued.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder, Jr. on
                   8/25/2016.(LMG) (Entered: 08/25/2016)
08/25/2016   22    AMENDED SCHEDULING ORDER as to Donald Gardner, Jr.: Motions due
                   by 10/28/2016; Responses due by 11/11/2016.; Oral Argument set for
                   11/17/2016 at 10:30 AM before the Hon. H. Kenneth Schroeder Jr. Time
                                                                                                  5
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 6 of 33



                   excluded from 8/25/2016 until 10/28/2016 for purposes of the Speedy Trial Act
                   pursuant to Title 18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Signed by
                   Hon. H. Kenneth Schroeder, Jr. on 8/25/2016.(LMG) (Entered: 08/25/2016)
10/27/2016   23    Sixth MOTION for Extension of Time to File Pretrial Motions by Donald
                   Gardner, Jr. (Passafiume, Frank) (Entered: 10/27/2016)
10/28/2016   24    TEXT ORDER granting 23 Motion for Extension of Time to File Pretrial
                   Motions as to Donald Gardner Jr. (1). Amended Scheduling Order to be issued.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on
                   10/28/2016.(LMG) (Entered: 10/28/2016)
10/28/2016   25    AMENDED SCHEDULING ORDER as to Donald Gardner, Jr.: Motions due
                   by 12/30/2016; Responses due by 1/13/2017.; Oral Argument set for 1/18/2017
                   at 10:00 AM before the Hon. H. Kenneth Schroeder Jr. Time excluded from
                   10/28/2016 until 12/30/2016 for purposes of the Speedy Trial Act pursuant to
                   Title 18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Signed by Hon. H.
                   Kenneth Schroeder Jr. on 10/28/2016.(LMG) (Entered: 10/28/2016)
12/30/2016   26    MOTION for Extension of Time to File Pretrial Motions by Donald Gardner,
                   Jr. (Passafiume, Frank) (Entered: 12/30/2016)
01/03/2017   27    TEXT ORDER granting 26 Motion for Extension of Time to File Pretrial
                   Motions as to Donald Gardner Jr. (1). Amended Scheduling Order to be issued.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on 1/3/17.(LMG)
                   (Entered: 01/03/2017)
01/03/2017   28    AMENDED SCHEDULING ORDER as to Donald Gardner, Jr.: Motions due
                   by 2/3/2017; Responses due by 2/17/2017; Oral Argument set for 2/22/2017 at
                   10:30 AM before the Hon. H. Kenneth Schroeder Jr. Time excluded from
                   12/30/2016 until 2/3/2017 for purposes of the Speedy Trial Act pursuant to
                   Title 18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Signed by Hon. H.
                   Kenneth Schroeder Jr. on 1/3/2017.(LMG) (Entered: 01/03/2017)
02/02/2017   29    Eighth MOTION for Extension of Time to File by Donald Gardner, Jr.
                   (Passafiume, Frank) (Entered: 02/02/2017)
02/02/2017   30    TEXT ORDER granting 29 Motion for Extension of Time to File Pretrial
                   Motions as to Donald Gardner Jr. (1). Amended Scheduling Order to be issued.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on
                   2/2/2017.(LMG) (Entered: 02/02/2017)
02/02/2017   31    AMENDED SCHEDULING ORDER as to Donald Gardner, Jr.: Motions due
                   by 3/24/2017; Responses due by 4/7/2017; Oral Argument set for 4/19/2017 at
                   10:00 AM before the Hon. H. Kenneth Schroeder Jr. Time excluded from
                   2/2/2017 until 3/24/2017 for purposes of the Speedy Trial Act pursuant to Title
                   18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Signed by Hon. H.
                   Kenneth Schroeder Jr. on 2/2/2017.(LMG) (Entered: 02/02/2017)
02/10/2017         Summons Issued in case as to Donald Gardner, Jr. Docket Call set for
                   2/17/2017 at 10:30 AM before the Hon. H. Kenneth Schroeder Jr. (LMG)
                   (Entered: 02/10/2017)
02/10/2017         Amended Summons Issued in case as to Donald Gardner, Jr. Docket Call set for
                   2/21/2017 at 10:30 AM before the Hon. H. Kenneth Schroeder Jr. (LMG)
                   (Entered: 02/10/2017)
                                                                                                     6
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 7 of 33



02/21/2017         Minute Entry for proceedings held before Hon. H. Kenneth Schroeder Jr.: Initial
                   Appearance re Violation of Bail as to Donald Gardner, Jr. held on 2/21/2017.

                   Government expressed concerns about defendant's behavior. Defense counsel
                   asked Court to admonish defendant and impose a zero tolerance condition
                   instead of revoking defendant's bail. Court revoked defendant's bail and
                   remanded him to the custody of the U.S. Marshals Service.

                   Appearances: AUSA Mary Catherine Baumgarten; AFPD Frank Passafiume
                   with defendant; USPO Brian Mamizuka. (Court Reporter FTR Gold.)(LMG)
                   (Entered: 02/21/2017)
02/22/2017   33    MOTION for Reconsideration of Detention Order and/or Reopen Bail
                   Revocation Hearing by Donald Gardner, Jr. (Passafiume, Frank) (Entered:
                   02/22/2017)
02/22/2017   34    MOTION to Seal Document Medical Reports by Donald Gardner, Jr.
                   (Passafiume, Frank) (Entered: 02/22/2017)
02/23/2017   35    TEXT ORDER granting 34 Motion to Seal Document as to Donald Gardner Jr.
                   (1). SO ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on
                   2/23/17.(LMG) (Entered: 02/23/2017)
02/23/2017   36    Sealed Document as to Donald Gardner, Jr.: Medical Reports. (LMG) (Entered:
                   02/23/2017)
02/23/2017   37    TEXT ORDER as to Donald Gardner, Jr. re 33 Motion for Reconsideration of
                   Detention Order. The government shall respond no later than 3/3/2017. Oral
                   Argument is set for 3/8/2017 at 10:30 AM before the Hon. H. Kenneth
                   Schroeder Jr. SO ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on
                   2/23/2017.(LMG) (Entered: 02/23/2017)
03/03/2017   38    AFFIDAVIT by USA as to Donald Gardner, Jr (Attachments: # 1 Exhibit A, #
                   2 Exhibit B (Filed Under Seal))(Baumgarten, Mary) (Attachment 1 replaced on
                   3/8/2017) (SG). (Entered: 03/03/2017)
03/08/2017         Minute Entry for proceedings held before Hon. H. Kenneth Schroeder Jr.: Oral
                   Argument on Motion for Reconsideration of Detention Order held on 3/8/2017.

                   Defense counsel asked Court to file Exhibit A to government's Affidavit in
                   response to the Motion for Reconsideration of Detention Order under seal.
                   Court granted request and directed Clerk's Office to file Exhibit A to
                   Government's Affidavit (Dkt. #38) under seal.

                   Court denied Motion for Reconsideration of Detention Order and continued
                   defendant's remand to the custody of the U.S. Marshals Service. Defense
                   counsel will be filing motion for competency evaluation which will stop the
                   Speedy Trial Clock. Filing of Pretrial Motions will be held in abeyance.

                   Appearances: AUSA Mary Catherine Baumgarten; AFPD Frank Passafiume
                   with defendant; USPO Brian Mamizuka. (Court Reporter FTR Gold.)(LMG)
                   (Entered: 03/08/2017)
03/08/2017   39    TEXT ORDER denying 33 Motion for Reconsideration as to Donald Gardner
                   Jr. (1) for reasons stated on the record during Oral Argument. SO ORDERED.
                                                                                                     7
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 8 of 33



                   Issued by the Hon. H. Kenneth Schroeder Jr. on 3/8/2017.(LMG) (Entered:
                   03/08/2017)
03/08/2017   40    MOTION for Psychiatric Exam by Donald Gardner, Jr. (Passafiume, Frank)
                   (Entered: 03/08/2017)
03/08/2017   41    TEXT ORDER as to Donald Gardner, Jr.: The government shall have until
                   3/15/2017 to respond to the 40 Motion for Psychiatric Exam filed by Donald
                   Gardner, Jr. after which time the Court will take the motion under advisement.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on
                   3/8/2017.(LMG) (Entered: 03/08/2017)
03/08/2017   42    Sealed Document Exhibit A to 38 Affidavit by USA (SG) (Entered:
                   03/08/2017)
03/14/2017   43    AFFIDAVIT by USA as to Donald Gardner, Jr (Baumgarten, Mary) (Entered:
                   03/14/2017)
03/16/2017   44    TEXT ORDER granting in part and denying in part 40 Motion for Psychiatric
                   Exam as to Donald Gardner Jr. (1). Defense counsel's motion seeking an
                   examination of the defendant to determine if he is competent to stand trial is
                   granted. That portion of the motion seeking an examination of the defendant to
                   determine if he was insane at the time of the offense is denied. Order to follow.
                   SO ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on
                   3/16/2017.(LMG) (Entered: 03/16/2017)
03/16/2017   45    ORDER regarding psychiatric and/or psychological examination and evaluation
                   of Donald Gardner and staying other proceedings in this case. Signed by Hon.
                   H. Kenneth Schroeder Jr. on 3/16/2017.(LMG) (Entered: 03/16/2017)
04/24/2017   46    Sealed Document as to Donald Gardner, Jr.: Competency to Stand Trial
                   Evaluation. (LMG) (Entered: 04/24/2017)
05/05/2017   47    TEXT ORDER as to Donald Gardner, Jr.: A Status Conference is set for
                   5/9/2017 at 11:00 AM before the Hon. H. Kenneth Schroeder Jr. SO
                   ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on 5/5/2017.(LMG)
                   (Entered: 05/05/2017)
05/09/2017         Minute Entry for proceedings held before Hon. H. Kenneth Schroeder Jr.:
                   Status Conference as to Donald Gardner, Jr. held on 5/9/2017.

                   Defendant has now undergone competency evaluation and has been found
                   competent to stand trial and assist with his defense. Defense counsel requested
                   30 day adjournment to allow him time to review the evaluation report with his
                   expert. Court granted request and set Status Conference for 6/12/2017 at 10:30
                   AM before the Hon. H. Kenneth Schroeder Jr. Time excluded as to Donald
                   Gardner, Jr. from 5/9/2017 to 6/12/2017 for purposes of the Speedy Trial Act
                   pursuant to Title 18 USC 3161(h)(7)(A), (h)(7)(B)(iv) and (h)(1)(D).

                   Appearances: AUSA Mary Catherine Baumgarten; AFPD Frank Passafiume
                   with defendant; USPO Brian Mamizuka. (Court Reporter FTR Gold.)(LMG)
                   (Entered: 05/09/2017)
06/09/2017   48    MOTION to Adjourn the Status Conference Date by Donald Gardner, Jr.
                   (Passafiume, Frank) (Entered: 06/09/2017)

                                                                                                       8
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 9 of 33



06/12/2017   49    TEXT ORDER granting 48 Motion to Adjourn Status Conference as to Donald
                   Gardner Jr. (1). The Status Conference is hereby adjourned to 8/1/2017 at 11:00
                   AM before the Hon. H. Kenneth Schroeder, Jr. The time from 6/12/2017 to
                   8/1/2017 is excluded for purposes of the Speedy Trial Act pursuant to Title 18
                   U.S.C. Sections 3161(h)(7)(A), (h)(7)(B)(iv) and (h)(1)(D). SO ORDERED.
                   Issued by the Hon. H. Kenneth Schroeder Jr. on 6/12/2017.(LMG) (Entered:
                   06/12/2017)
06/15/2017   50    Summons Returned Executed on 2/21/2017 as to Donald Gardner, Jr. (KLH)
                   (Entered: 06/15/2017)
08/01/2017         Minute Entry for proceedings held before Hon. H. Kenneth Schroeder Jr.:
                   Status Conference as to Donald Gardner, Jr. held on 8/1/2017.

                   Defense counsel requested additional time to evaluate competency issue. Matter
                   adjourned to 9/15/2017 at 10:00 AM before the Hon. H. Kenneth Schroeder Jr.
                   Time excluded as to Donald Gardner, Jr. from 8/1/2017 to 9/15/2017 for
                   purposes of the Speedy Trial Act pursuant to Title 18 USC 3161(h)(1)(A),
                   (h)(7)(A) and (h)(7)(B)(iv). Defendant remanded.

                   Appearances: AUSA Stephanie Lamarque; AFPD Frank Passafiume with
                   defendant.(Court Reporter FTR Gold.)(LMG) (Entered: 08/01/2017)
08/01/2017   51    ORDER TO CONTINUE − Ends of Justice as to Donald Gardner, Jr. Time
                   excluded from 8/1/17 until 9/15/17. Signed by Hon. H. Kenneth Schroeder Jr.
                   on 8/1/17.(LMG) (Entered: 08/02/2017)
09/15/2017         Minute Entry for proceedings held before Hon. H. Kenneth Schroeder Jr.:
                   Status Conference as to Donald Gardner, Jr. held on 9/15/2017.

                   Parties advise that a plea is being worked on and requested additional time to
                   get it approved. Further Status Conference set for 11/17/2017 at 10:00 AM
                   before the Hon. H. Kenneth Schroeder Jr. Time excluded as to Donald Gardner,
                   Jr. from 9/15/2017 to 11/17/2017 for purposes of the Speedy Trial Act pursuant
                   to Title 18 USC 3161(h)(7)(A) and (h)(7)(B)(iv). Defendant remanded.

                   Appearances: AUSA Mary Catherine Baumgarten; AFPD Frank Passafiume
                   with defendant. (Court Reporter FTR Gold.)(LMG) (Entered: 09/15/2017)
09/15/2017   52    ORDER TO CONTINUE − Ends of Justice as to Donald Gardner, Jr. Time
                   excluded from 9/15/17 until 11/17/17. Signed by Hon. H. Kenneth Schroeder Jr.
                   on 9/15/17.(LMG) (Entered: 09/15/2017)
11/17/2017         Minute Entry for proceedings held before Hon. H. Kenneth Schroeder Jr.:
                   Status Conference as to Donald Gardner, Jr. held on 11/17/2017.

                   Parties need additional time to finalize plea agreement and schedule plea
                   hearing. Status Conference set for 12/22/2017 at 10:00 AM before the Hon. H.
                   Kenneth Schroeder Jr. Time excluded as to Donald Gardner, Jr. from
                   11/17/2017 to 12/22/2017 for purposes of the Speedy Trial Act pursuant to Title
                   18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Defendant remains in
                   custody.



                                                                                                     9
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 10 of 33



                     Appearances: AUSA Mary Catherine Baumgarten; AFPD Frank Passafiume
                     with defendant. (Court Reporter FTR Gold.)(LMG) (Entered: 11/17/2017)
11/20/2017   53      ORDER TO CONTINUE − Ends of Justice as to Donald Gardner, Jr. Time
                     excluded from 11/17/17 until 12/22/17. Signed by Hon. H. Kenneth Schroeder
                     Jr. on 11/20/17.(LMG) (Entered: 11/21/2017)
12/11/2017   54      TEXT ORDER as to Donald Gardner, Jr.: The Status Conference is hereby
                     rescheduled to 12/21/2017 at 10:15 AM before the Hon. H. Kenneth Schroeder
                     Jr. SO ORDERED. Issued by the Hon. H. Kenneth Schroeder Jr. on
                     12/11/2017.(LMG) (Entered: 12/11/2017)
12/21/2017           Minute Entry for proceedings held before Hon. H. Kenneth Schroeder Jr.:
                     Status Conference as to Donald Gardner, Jr. held on 12/21/2017.

                     Counsel for government advised that a plea agreement has not been reached.
                     Parties expect to finalize plea agreement in January. Status Conference set for
                     2/7/2018 at 10:00 AM before the Hon. H. Kenneth Schroeder Jr. Time excluded
                     as to Donald Gardner, Jr. from 12/21/2017 to 2/7/2018 for purposes of the
                     Speedy Trial Act pursuant to Title 18 U.S.C. Sections 3161(h)(7)(A) and
                     (h)(7)(B)(iv). Defendant remains in custody.

                     Appearances: AUSA Mary Catherine Baumgarten; AFPD Frank Passafiume
                     with defendant. (Court Reporter FTR Gold.)(LMG) (Entered: 12/21/2017)
02/06/2018   55      NOTICE OF HEARING as to Donald Gardner, Jr: Plea Agreement Hearing set
                     for 2/15/2018 11:00 AM before Hon. Frank P. Geraci, Jr., to be held in the
                     ROCHESTER COURTHOUSE. (MJC) (Entered: 02/06/2018)
02/07/2018           Minute Entry for proceedings held before Hon. H. Kenneth Schroeder Jr.:
                     Status Conference as to Donald Gardner, Jr. held on 2/7/2018.

                     Counsel advised that a plea agreement has been reached and a plea hearing has
                     been scheduled before the Hon. Frank P. Geraci, Jr. on 2/15/2018.

                     Court set Status Conference set for 2/28/2018 at 10:00 AM. Time from
                     2/7/2018 to 2/28/2018 excluded for purposes of the Speedy Trial Act pursuant
                     to Title 18 U.S.C. Sections 3161(h)(7)(A) and (h)(7)(B)(iv). Defendant remains
                     in custody.

                     Appearances: AUSA Mary Catherine Baumgarten; AFPD Frank Passafiume
                     with defendant. (Court Reporter FTR Gold.)(LMG) (Entered: 02/07/2018)
02/08/2018   56      ORDER TO CONTINUE − Ends of Justice as to Donald Gardner, Jr. Time
                     excluded from 2/7/18 until 2/28/18. Signed by Hon. H. Kenneth Schroeder Jr.
                     on 2/8/18.(LMG) (Entered: 02/08/2018)
02/15/2018   57      WAIVER OF INDICTMENT by Donald Gardner, Jr. (KLH) (Entered:
                     02/15/2018)
02/15/2018   58   14 SUPERSEDING INFORMATION as to Donald Gardner, Jr (1) count(s) 1s.
                     (KLH) (Entered: 02/15/2018)
02/15/2018   59   16 PLEA AGREEMENT as to Donald Gardner, Jr. (KLH) (Entered: 02/15/2018)


                                                                                                       10
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 11 of 33



02/15/2018   60    Minute Entry for proceedings held before Hon. Frank P. Geraci, Jr.:Plea
                   Hearing as to Donald Gardner, Jr held on 2/15/2018. Defendant waives
                   Indictment and enters a plea of guilty to Count 1 of the Superseding
                   Information. Defendant remains detained pending Sentencing set for 5/3/2018
                   11:30 AM before Hon. Frank P. Geraci, Jr., to be held in the BUFFALO
                   COURTHOUSE. PROBATION NOTIFIED OF PLEA. Appearances: K.
                   Baumgarten, AUSA; F. Passafiume, AFPDO counsel with defendant. (Court
                   Reporter CM.)(MJC) (Entered: 02/21/2018)
02/21/2018   61    TEXT ORDER as to Donald Gardner, Jr. Sentencing is set for 5/3/2018 at
                   11:30 AM to be held in BUFFALO COURTHOUSE. Presentence Report to
                   Parties due by 3/29/2018 (35 days prior)., Sentencing Factors
                   Statements/Sentencing Motions due by 4/12/2018 (21 days prior).,
                   Objections/Responses to Sentencing Factors/Motions due by 4/19/2018 (14
                   days prior)., Character Letters due by 4/26/2018 (7 days prior)., Presentence
                   Report to the Court due by 4/26/2018 (7 days prior). THE TIME FRAMES
                   FOR SENTENCING SUBMISSIONS DATES AS STATED ABOVE SHALL
                   APPLY TO ANY ADJOURNED SENTENCING DATES. SO ORDERED.
                   Signed by Hon. Frank P. Geraci, Jr. on 2/21/2018.(MJC) (Entered: 02/21/2018)
03/29/2018   62    PRESENTENCE INVESTIGATION REPORT (Sealed) as to Donald Gardner,
                   Jr. (Hartman, Justine) (Entered: 03/29/2018)
03/30/2018   63    STATEMENT WITH RESPECT TO SENTENCING FACTORS by USA as to
                   Donald Gardner, Jr (Baumgarten, Mary) (Entered: 03/30/2018)
04/03/2018   64    REVISED PRESENTENCE INVESTIGATION REPORT (Sealed) as to
                   Donald Gardner, Jr. (Hartman, Justine) (Entered: 04/03/2018)
04/04/2018   65    MOTION to Adjourn the Sentencing Date for Forty−Five (45) Days by Donald
                   Gardner, Jr. (Passafiume, Frank) (Entered: 04/04/2018)
04/05/2018   66    Letter filed by USA as to Donald Gardner, Jr Letter to Hon. Frank P. Geraci,
                   Jr. requesting an Order modifying the sentencing submissions schedule
                   (Baumgarten, Mary) (Entered: 04/05/2018)
04/06/2018         E−Filing Notification regarding 66 Letter filed by USA. This document
                   contains a request for relief and should be filed as a motion. ACTION
                   REQUIRED: Re−file document using the motion event. (KLH) (Entered:
                   04/06/2018)
04/06/2018   67    TEXT ORDER as to Donald Gardner, Jr granting parties' request for
                   Sentencing adjournment and an extension of time to file responses/replies to
                   Government's Sentencing Submissions. Sentencing set for 5/3/2018 at 11:30
                   AM has been ADJOURNED to 7/12/2018 09:30 AM before Hon. Frank P.
                   Geraci, Jr., to be held in the BUFFALO COURTHOUSE. Time to file
                   Objections/Responses to Sentencing Factors/Motions is extended to 6/29/2018.
                   SO ORDERED.. Signed by Hon. Frank P. Geraci, Jr. on 4/4/2018.(MJC)
                   (Entered: 04/06/2018)
04/26/2018   68    RECOMMENDATION (Sealed) as to Donald Gardner, Jr. (Hartman, Justine)
                   (Entered: 04/26/2018)
05/08/2018   69    NOTICE OF ATTORNEY APPEARANCE Douglas A. Penrose appearing for
                   USA. Adding Douglas A. Penrose; Removing Mary C. Baumgarten (Penrose,

                                                                                                   11
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 12 of 33



                   Douglas) (Entered: 05/08/2018)
05/09/2018         Attorney update in case as to Donald Gardner, Jr. Attorney Mary C.
                   Baumgarten terminated. (KLH) (Entered: 05/09/2018)
05/31/2018   70    MOTION to Adjourn the Sentencing Date by Donald Gardner, Jr. (Passafiume,
                   Frank) (Entered: 05/31/2018)
06/01/2018   71    TEXT ORDER as to Donald Gardner, Jr., granting defense counsel's 70
                   MOTION to Adjourn the Sentencing Date filed by Donald Gardner, Jr.
                   Sentencing set for 7/12/2018 at 9:30 AM has been ADJOURNED to 8/9/2018
                   10:30 AM before Hon. Frank P. Geraci, Jr., to be held in the BUFFALO
                   COURTHOUSE. SO ORDERED. Signed by Hon. Frank P. Geraci, Jr. on
                   5/31/2018.(MJC) (Entered: 06/01/2018)
07/06/2018   72    STATEMENT WITH RESPECT TO SENTENCING FACTORS by Donald
                   Gardner, Jr (Passafiume, Frank) (Entered: 07/06/2018)
07/06/2018   73    MOTION to Seal Exhibits E through J by Donald Gardner, Jr. (Passafiume,
                   Frank) (Entered: 07/06/2018)
07/06/2018   74    SENTENCING MEMORANDUM by Donald Gardner, Jr (Attachments: # 1
                   Exhibit A − J)(Passafiume, Frank) (Entered: 07/06/2018)
07/11/2018   75    Sealed Document as to Donald Gardner, Jr. (KLH) (Entered: 07/12/2018)
07/25/2018   76    MOTION to Seal Exhibit C to the Government's Response to the Defendant's
                   Sentencing Memorandum by USA as to Donald Gardner, Jr. (Penrose, Douglas)
                   (Entered: 07/25/2018)
07/25/2018   77    MEMORANDUM IN OPPOSITION re 74 Sentencing Memorandum
                   (Government's Response to the Defendant's Sentencing Memorandum) by USA
                   as to Donald Gardner, Jr (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                   Exhibit C)(Penrose, Douglas) (Entered: 07/25/2018)
07/26/2018   78    TEXT ORDER GRANTING Motions to Seal at 73 and 76 . SO ORDERED.
                   Signed by Hon. Frank P. Geraci, Jr. on 7/26/18. (JO) (Entered: 07/26/2018)
07/26/2018   79    REVISED PRESENTENCE INVESTIGATION REPORT (Sealed) as to
                   Donald Gardner, Jr. (Hartman, Justine) (Entered: 07/26/2018)
07/27/2018   80    Sealed Document as to Donald Gardner, Jr. (KM) (Entered: 07/27/2018)
08/06/2018   81    MEMORANDUM IN OPPOSITION re 77 Memorandum in Opposition, Reply
                   to Government's Response to the Defendant's Sentencing Memorandum by
                   Donald Gardner, Jr (Passafiume, Frank) (Entered: 08/06/2018)
08/09/2018   82    Minute Entry for proceedings held before Hon. Frank P. Geraci, Jr.: Sentencing
                   held on 8/9/2018 for Donald Gardner, Jr. Defendant is sentenced on Count 1 of
                   the Superseding Information to 24 months to the Bureau of Prisons with a
                   period of 5 years supervised release. While on supervised release defendant
                   shall comply with the conditions of home detention with EMS and GPS
                   monitoring for a period of 6 months. The Court imposes several conditions of
                   release including to enroll and attend mental health intervention for sex
                   offenders. Defendant shall have no contact with children under the age of 18,
                   excluding biological or adopted children, that he register under the sex offender
                   registry wherever he may reside, work, or attend school, that defendant submit
                                                                                                       12
  Case 1:15-cr-00179-FPG-HKS Document 87 Filed 02/08/19 Page 13 of 33



                      to polygraph testing to the extent that testing is required by treatment and to
                      submit to periodic polygraph testing; submission to DNA sample and
                      submission to search condition. The Court orders that Probation can monitor
                      any of defendant's computer devices; Court orders no restitution. Due to
                      defendant's indigence, Court will not impose the $5,000 victim assessment.
                      Court orders a $100 special assessment fee. Court advises defendant of his
                      rights regarding appeal. Government moves to dismiss the Indictment. Court
                      grants dismissal. Defendant remanded. Appearances: Douglas Penrose, AUSA;
                      Frank Passafiume, AFPD with defendant; Natalie Whitman, USPO (Court
                      Reporter Christi Macri.)(JDK) (Entered: 08/09/2018)
08/10/2018   83   26 JUDGMENT as to Donald Gardner, Jr. (1). Additional certified copies
                     forwarded to USPO, USM, US Attorney, Debt Collection, Financial
                     Department. Signed by Hon. Frank P. Geraci, Jr. on 8/10/2018. (KLH)
                     (Entered: 08/10/2018)
08/10/2018   84       Sealed Document (Statement of Reasons) as to Donald Gardner, Jr. (KLH)
                      (Entered: 08/10/2018)
08/28/2018   85       NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to
                      Donald Gardner, Jr held on August 9, 2018 before Judge Frank P. Geraci, Jr..
                      Court Reporter/Transcriber Christi A. Macri, Email christimacri50@gmail.com.
                      Transcript may be viewed at the court public terminal or purchased through the
                      Court Reporter/Transcriber before the deadline for Release of Transcript
                      Restriction. After that date it may be obtained through PACER. Redaction
                      Request due 9/18/2018. Redacted Transcript Deadline set for 9/28/2018.
                      Release of Transcript Restriction set for 11/26/2018. (KLH) (Entered:
                      08/28/2018)
02/08/2019   86   33 Supervised Release Jurisdiction Transferred to Northern District of New York
                     as to Donald Gardner, Jr. Transmitted Transfer of Jurisdiction form, with
                     certified copies of indictment, judgment and docket sheet. (KLH) (Entered:
                     02/08/2019)




                                                                                                        13
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      58 Filed
                                          Filed02/08/19
                                                02/15/18 Page
                                                          Page14
                                                               1 of
                                                                 of 33
                                                                    2




                                                                         14
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      58 Filed
                                          Filed02/08/19
                                                02/15/18 Page
                                                          Page15
                                                               2 of
                                                                 of 33
                                                                    2




                                                                         15
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page16 of10
                                                           1 of 33




                                                                     16
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page17 of10
                                                           2 of 33




                                                                     17
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page18 of10
                                                           3 of 33




                                                                     18
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page19 of10
                                                           4 of 33




                                                                     19
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page20 of10
                                                           5 of 33




                                                                     20
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page21 of10
                                                           6 of 33




                                                                     21
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page22 of10
                                                           7 of 33




                                                                     22
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page23 of10
                                                           8 of 33




                                                                     23
Case
Case1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document87
                                    59 Filed
                                       Filed02/08/19
                                             02/15/18 Page
                                                      Page24 of10
                                                           9 of 33




                                                                     24
Case
Case 1:15-cr-00179-FPG-HKS
     1:15-cr-00179-FPG-HKS Document
                           Document 87
                                    59 Filed
                                       Filed 02/08/19
                                             02/15/18 Page
                                                      Page 25
                                                           10 of
                                                              of 33
                                                                 10




                                                                      25
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      83 Filed
                                          Filed02/08/19
                                                08/10/18 Page
                                                          Page26
                                                               1 of
                                                                 of 33
                                                                    7




                                                                         26
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      83 Filed
                                          Filed02/08/19
                                                08/10/18 Page
                                                          Page27
                                                               2 of
                                                                 of 33
                                                                    7




                                                                         27
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      83 Filed
                                          Filed02/08/19
                                                08/10/18 Page
                                                          Page28
                                                               3 of
                                                                 of 33
                                                                    7




                                                                         28
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      83 Filed
                                          Filed02/08/19
                                                08/10/18 Page
                                                          Page29
                                                               4 of
                                                                 of 33
                                                                    7




                                                                         29
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      83 Filed
                                          Filed02/08/19
                                                08/10/18 Page
                                                          Page30
                                                               5 of
                                                                 of 33
                                                                    7




                                                                         30
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      83 Filed
                                          Filed02/08/19
                                                08/10/18 Page
                                                          Page31
                                                               6 of
                                                                 of 33
                                                                    7




                                                                         31
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      83 Filed
                                          Filed02/08/19
                                                08/10/18 Page
                                                          Page32
                                                               7 of
                                                                 of 33
                                                                    7




                                                                         32
Case
 Case1:15-cr-00179-FPG-HKS
      1:15-cr-00179-FPG-HKS Document
                             Document87
                                      86 Filed
                                          Filed02/08/19
                                                02/08/19 Page
                                                          Page33
                                                               1 of
                                                                 of 33
                                                                    1




                                                                         33
